The following opinion on motion for rehearing was filed November 1, 1918. Judgment modified, and motion overruled.
Sedgwick, J.
Upon considering the motion for rehearing in this case, we find that we were in error in saying in our former opinion, ante, p. 515: “By considering the 10 per cent, allowed to defendant as ‘profits,’ and hot as compensation for the use of its capital, the plaintiff derives the argument that profits should be divided equally, and the express agreement that 10 per cent, is guaranteed to defendant means only that its share of the profits must amount to at least 10 per cent, on its investment, and that otherwise the profits must be divided' equally. We do not so construe the contract.” There is no doubt that, “in determining the amount of interest due the defendant for the moneys advanced by it for paying for the ground and improvements thereon, * * * the rule of partial payments should be applied, which is, that whenever the net amount of rents received shall equal or exceed the interest then due, then the net amount of rents shall be deducted from the amount of the principal and interest then' *526due.” But the plaintiff is right in contending that the interest due the defendant is, under this contract, to be paid out of the defendant’s share of the profits if the profits are sufficient for that purpose. That is, the contract was that the defendant should furnish the capital and the plaintiff should perform certain services specified in consideration for the profits that each of them contemplated would ensue, with the further guaranty on the part of the plaintiff that the profits in the deal would be sufficient so that the defendant’s share thereof would amount to 10 per cent, on the net amount invested by it, and if the defendant’s share of the profits were not sufficient to repay the money ■invested by the defendant, with 10 per cent, interest thereon, the defendant might recovey the deficiency from the plaintiff. The rents received 'by defendant would be accounted for as partial payments of the money advanced.
The judgment of the district court is therefore further modified accordingly. The motion for rehearing is
Overruled.
Letton, J., not sitting.